Citation Nr: 0513420	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  00-23 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for skin lesion 
excision.

4.  Entitlement to service connection for chronic lymphoid 
leukemia, for the period from January 20, 2000 to October 16, 
2003, claimed as secondary to exposure to Agent Orange.

5.  Entitlement to service connection for a gall bladder 
disorder.

6.  Entitlement to service connection for a dental disorder 
claimed as secondary to exposure to Agent Orange.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969, and served in the Navy Reserve.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was 
filed in April 2000, a statement of the case was issued in 
September 2000, and a substantive appeal was received in 
October 2000.

The veteran was scheduled for a travel Board hearing in 
December 2004; however, he failed to appear.

The issues of service connection for a gall bladder disorder 
and a dental disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.







FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claims have been obtained by the 
RO, and the RO has notified him of the type of evidence 
needed to substantiate his claims.

2.  The veteran does not currently have PTSD.

3.  The veteran's chronic lymphoid leukemia manifested during 
his active duty service.  

4.  The veteran did not sustain a head injury during service, 
and any residuals of a head injury were not manifested during 
the veteran's active duty service.

5.  The veteran did not undergo a skin lesion excision during 
service, and a skin lesion excision was not manifested during 
the veteran's active duty service.  



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2004).

2.  Chronic lymphoid leukemia was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2004).

3.  Residuals of a head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2004).

4.  A skin lesion excision was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran filed an 
initial claim of service connection for chronic lymphoid 
leukemia and PTSD in January 2000 which was denied in a March 
2000 rating decision and the denial was confirmed in April, 
May, and July 2000 rating decisions.  In April 2000, the 
veteran submitted a March 2000 VA treatment record which 
noted disabilities of a benign skin lesion and a head injury; 
therefore, the RO treated this as claims for service 
connection.  A May 2000 rating decision denied entitlement 
and a July 2000 rating decision confirmed said denials.  The 
veteran perfected his appeal in October 2000.  In June 2001 
and December 2003, VCAA letters were issued to the veteran 
pertaining to all issues.  This letter effectively notified 
the veteran of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notices provided to the veteran in June 2001 and December 
2003 were not given prior to the first AOJ adjudications of 
the claims, the notices were provided prior to certification 
of the veteran's claims to the Board.  The contents of the 
notices fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file from his period 
of active service and period of reserve duty, as are 
treatment records from the VA Medical Center (VAMC) in 
Martinez, California.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a psychological 
evaluation performed in October 2001.  The examination report 
obtained is thorough and contains sufficient information to 
decide the issue of entitlement to service connection for 
PTSD.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
veteran has not been afforded VA examinations regarding his 
claimed head injury and skin lesion excision, however, such 
reasoning will be discussed below.  For all the foregoing 
reasons, the Board concludes that VA's duties to the veteran 
have been fulfilled with respect to the issues on appeal.  

I.  Factual Background

PTSD

The veteran's DD Form 214 reflects that he was an electrical 
repairman in service.

Service medical records show that at a medical examination 
performed for induction purposes in May 1965, the veteran had 
no complaints regarding his mental health and no mental 
health disorders were noted.  On an examination performed for 
separation purposes in May 1969, no mental health disorders 
were noted.  

Correspondence dated in January 2000 from Dr. Richard A. 
Karp, the veteran's primary care physician with the VAMC 
Martinez, stated that during service the veteran was hit on 
the head with a bundle of heavy material and suffered from 
memory loss, poor concentration, poor sleep and nightmares, 
as well as episodes of depression and anxiety.  He was only 
able to pursue menial jobs, and had difficulty holding these 
positions.  Dr. Karp stated that the veteran was currently 
undergoing a full, formal PTSD evaluation.  He opined that 
PTSD should be service-connected.

In February 2000, the veteran underwent a psychiatric 
evaluation at the VAMC Martinez.  The examiner noted that the 
veteran was primarily focused on his experiences of vivid, 
powerful dreams and nightmares.  He complained of 
irritability, especially when under stress at work.  He was 
positive for intrusive thoughts and memories, hyperstartle 
response, chills and hot sweats, a strong feeling of 
worthlessness and disconnection from others, as well as 
episodes of depersonalization.  He reported depressed mood 
and poor memory and concentration.  The examiner noted no 
psychiatric history.  He denied past or present homicidal 
ideation.  He reported depression and an urge to jump 
overboard from his ship while in the Navy.  He denied 
suicidal ideation or past attempts.  The veteran claimed 
problems in basic training but was reluctant to explain.  He 
worked sea duty as an electrician's mate on an LST and later 
on the USS Oriskiny.  His sea duty was spent making coastal 
delivery of supplies and delivering aircraft to Vietnam.  
During service he stated that a bale of rice was dropped on 
him from an overhead height of "one story" while they were 
unloading supplies.  He also recalled that he heard of one 
person who was sucked into a jet engine.  His ship assisted 
other damaged ships.  He denied any current legal 
obligations, but stated that he was arrested for child 
molestation in the early 1970s and the jury found him not 
guilty.  He did not want to discuss the details.  He 
graduated from high school and attended two years of junior 
college.  He was unemployed for 10 years.  He worked as a 
volunteer providing elder care.  At the time of the 
examination he worked as an airplane cabin cleaner, finding 
the job stressful.  He reported having no friends who offered 
support and could not identify any enjoyable activities.  He 
was requesting help in improving his self-concept, thinking 
more clearly and becoming less depressed.  His clinical 
picture and personal history were incomplete; however, he 
appeared to have been unable to support himself and manage 
his affairs without assistance for some time.  On mental 
status examination, he had good hygiene.  He was calm and sat 
slumped down in his chair.  His responses were slow, vague 
and incomplete but relevant to the subject at hand.  Affect 
blunted with some eye contact.  No indication of psychosis.  
Memory was fair and he was able to recall 2 of 3 items in 5 
minutes.  His judgment was good.  The examiner's Axis I 
diagnosis was rule out PTSD and rule out major depression.

A March 2000 treatment record from Dr. Karp provides a list 
of medical problems which he states are service-connected 
disabilities, to include PTSD.  Dr. Karp stated that the 
veteran exhibits many of the characteristics of PTSD and 
really has been unable to do much except for very menial 
jobs.  He has memory loss as well as nightmares and poor 
sleep habits.  He was currently being fully evaluated for 
PTSD, depression, and other associated mental health 
problems.

A November 2000 treatment record from Dr. Karp noted that the 
veteran was present for a follow-up for his "service 
connected disability," to include PTSD.  He reported 
"significant stressors" while on active duty.  He reported 
that a bale of rice was dropped on him from an overhead 
height of approximately 1 story while they were ordering 
supplies.  He reported having headaches and memory problems.  
He also reported an additional stressor of a person being 
sucked into a jet engine.  Dr. Karp noted a diagnosis of 
PTSD, and noted that the veteran has many of the classic 
problems associated with this including powerful dreams and 
nightmares, intrusive thoughts, hyper-startle response, 
night-time palpitations and sweats, as well as depressed mood 
with poor memory and concentration.  Dr. Karp's assessment 
was PTSD.  It was noted that the veteran exhibits many of the 
characteristics of PTSD including dreams and nightmares, 
irritability, intrusive thoughts, worthlessness and 
disconnection, as well as depressed mood and poor memory and 
concentration.  He had poor communication skills and had been 
unable to do much in the way of meaningful employment aside 
from very menial jobs.  He also reported poor sleep habits 
and had been seen multiple times by the Mental Health Clinic.

In May 2001, Dr. Karp, again, noted that the veteran was 
present to follow-up for reevaluation for "service connected 
disability," which included a history of PTSD and 
depression.  Dr. Karp noted that the veteran had not been 
formally diagnosed with PTSD, although he had many symptoms 
and problems consistent with PTSD and depression.  He 
reported numerous stressors in the military, including having 
a heavy bag of material fall on his head, and seeing a fellow 
soldier get sucked into a jet engine.  Dr. Karp noted that he 
had made arrangements for the veteran to have a formal 
evaluation for PTSD by a psychiatrist.

In July 2001, the veteran consulted Dr. Karp for a primary 
care visit.  Dr. Karp noted an impression of a history of 
depression with possible PTSD.  Dr. Karp noted that the 
veteran would be reevaluated at the mental health clinic for 
PTSD.  He referenced the stressors discussed at past clinical 
visits.

In October 2001, on three separate occasions, the veteran 
underwent a psychological assessment for diagnostic 
clarification and treatment planning.  He complained of 
irritability, poor memory, depressed mood, and nightmares.  
The veteran reported physical abuse by his father while 
growing up, and claimed little memory of his early childhood.  
He denied a family history of psychiatric or substance abuse 
difficulties.  He served in the Navy as an electrician's mate 
followed by service in the Naval reserves.  He saw no active 
combat, but claimed exposure to Agent Orange.  He noted a 10 
year history of unemployment until his wife helped him get a 
job cleaning airplanes.  He lost this job in August 2001 
after a conflict with his supervisor.  He reported current 
employment at his wife's garment factory and was seeking 
another job.  He reported that in 1967 a bale of rags was 
dropped on his head.  The bag weighed 50-100 pounds and fell 
1 to 3 stories.  He lost consciousness for several minutes 
and was "woozy" for approximately 10 to 15 minutes.  He 
reported difficulty with memory and learning, but indicated 
that these difficulties began before the accident and stemmed 
from his abusive childhood.  He was referred for a 
neurological examination in February 2002.  He indicates that 
he experienced suicidal ideation while in the Navy and 
considered jumping off the ship.  He never attempted suicide 
and denied any current suicidal ideation.  He rated his 
depression as an 8 on a 10 point scale.  He expressed 
disappointment in his marriage and its lack of sex, low self-
esteem, and guilt over his unemployment.  He did not, 
however, endorse other symptoms of depression such as change 
in appetite, poor concentration or indecisiveness, sleep 
disturbance, or agitation.  The examiner noted the veteran's 
concern that he may have PTSD as result of his claimed head 
injury and hearing that another man on the ship was killed in 
a plane's engine.  Hearing about a man being killed made him 
nervous while he was on the ship and the rags falling on his 
head made him mad, but he denied re-experiencing either event 
or suffering any continuing distress.  He described recurrent 
dreams of a man sexually mutilating women in a wrestling 
ring, but denied any difficulty with nightmares associated 
with his military experience or flashbacks.  Upon mental 
status examination, the examiner's Axis I diagnosis was major 
depressive disorder and recurrent identity problem, the Axis 
II diagnosis was personality disorder, not otherwise 
specified with schizotypal and dependent features, and the 
Axis IV diagnosis was family discord, history of physical 
abuse, marital conflict, inadequate social support, and 
occupational problems.

In February 2002, the veteran consulted Dr. Karp for a 
primary care visit.  Dr. Karp noted that the veteran had been 
followed by the Mental Health Clinic for evaluation for PTSD, 
major depression and possible organic brain syndrome due to a 
head injury during service.  Dr. Karp opined that the veteran 
functions at a fairly low level, although does appear to be 
fairly intelligent.  He reports memory loss and appears quite 
passive and dependent upon others, specifically his wife.  
Dr. Karp noted that the veteran reported having a heavy 
bundle fall on his head and there has "certainly been 
concern about organic brain syndrome" during the evaluation.  
Dr. Karp's impression was a history of major depression with 
PTSD and possible organic brain syndrome due to a head injury 
while in the military.

Residuals of head injury

Service medical records are negative for reports of a head 
injury in service.  A May 1969 Report of Medical Examination 
noted that the head, face, neck and scalp were normal.  No 
complaints of a head injury were reflected.  The veteran's 
service medical records from his period of reserve duty were 
negative for a head injury.

Correspondence dated in January 2000 from Dr. Karp noted that 
the veteran was hit on the head by a bundle of heavy 
material.  Since active duty, he suffered from memory loss, 
poor concentration, poor sleep and nightmares, as well as 
episodes of depression and anxiety.

At a November 2000 primary consultation with Dr. Karp, the 
veteran reported that a bale of rice was dropped on him from 
an overhead height of approximately 1 story while they were 
ordering supplies.  He reported subsequent headaches and 
memory problems.

At the veteran's psychological assessment in October 2001, 
the veteran reported his head injury as a stressor related to 
PTSD.  The veteran reported that in 1967, a bale of rags was 
reportedly dropped on his head.  He estimated that the bag 
weighed 50-100 pound and fell 1 to 3 stories.  He indicated 
that he lost consciousness for several minutes and was 
"woozy" for approximately 10-15 minutes after the accident.  
He reported difficulty with memory and learning, but 
indicated that these difficulties started before the accident 
and stemmed from his abusive childhood.

In February 2002, at a primary care consultation with Dr. 
Karp, the physician noted possible organic brain syndrome due 
to a head injury while in the military.

In March 2002, the veteran underwent a EEG which was 
minimally abnormal.  Abnormalities noted were left temporal 
slowing seen throughout the recording with occasional left 
temporal sharp waves.  One episode of bi-temporal slowing was 
seen.  The interpretation was slowing and reduction in 
background alpha activity consistent with structural damage 
to the left hemisphere.  The interpretation also reflected 
consistent with a possible cerebrovascular accident, 
contusion or tumor, a possible seizure disorder with a focus 
in the left temporal lobe.

VA treatment records reflect an April 2002 note from Dr. 
Karp.  He noted that the veteran was being evaluated for 
possible organic brain syndrome.  Dr. Karp noted that the 
recent EEG revealed slowed conduction consistent with 
structural damage in the left hemisphere.  Dr. Karp, then, 
noted the claimed head injury while in the military.

Skin lesion

The veteran's service medical records do not reflect removal 
of skin lesions.  Service medical records reflect that in 
June 1967 the veteran presented with 1st and 2nd degrees burns 
due to sun exposure.  He was placed on bed rest and 
prescribed ointments.  It was noted that he "did well" and 
was discharged on the fourth day.  On a May 1969 Report of 
Medical Examination, the skin was normal.  There were no 
findings of skin lesions.  The veteran's service medical 
records from his period of reserve duty are negative for any 
skin disorders.

At a March 2000 primary consultation with Dr. Karp, the 
veteran reported a benign skin lesion excision from the left 
shoulder.  The veteran claimed that during active duty, a 
skin lesion was removed from his left shoulder area.  Dr. 
Karp observed a 2 to 3 centimeter scar near the veteran's 
left shoulder where the benign skin lesion was excised while 
on active duty.

A February 2002 primary consultation with Dr. Karp notes that 
multiple benign skin lesions were removed during active duty.

Chronic lymphoid leukemia

On January 20, 2000, the veteran filed a claim of service 
connection for chronic lymphoid leukemia, claiming exposure 
to Agent Orange during active service in Vietnam.  The claim 
was initially denied as the provisions of 38 C.F.R. 
§ 3.309(e), did not recognize a presumption of service 
connection for chronic lymphoid leukemia.  Due to a change in 
the provisions, effective October 16, 2003, service 
connection was established for chronic lymphoid leukemia.  
Consequently, the issue before the Board is entitlement to 
service connection for chronic lymphoid leukemia from the 
period January 20, 2000 to October 16, 2003.

The veteran's DD Form 214 reflects that he had 3 years, 4 
months, and 10 days of foreign or sea service, which included 
service in Vietnam.

Service medical records from the veteran's period active and 
reserve duty are negative for chronic lymphoid leukemia.

VA treatment records reflect that a diagnosis of chronic 
lymphocytic leukemia was rendered in 1995.  

Correspondence dated in January 2000 from Dr. Karp stated 
that a diagnosis of chronic lymphocytic leukemia was rendered 
in October 1995.  Dr. Karp opined that this chronic illness, 
basically asymptomatic in the veteran's case, is usually 
diagnosed in older people.  Dr. Karp opined that the veteran 
may have had the disease while in the military, and that 
serious consideration should be given to making this a 
service-connected disability.  Dr. Karp opined that the 
leukemia is most certainly due to his Agent Orange exposure 
in Vietnam while on active duty.

A February 2000 treatment record reflects that the veteran 
was not receiving active treatment for chronic lymphocytic 
leukemia but received regular monitoring.

At a primary care consultation with Dr. Karp in November 
2000, Dr. Karp noted a diagnosis of chronic lymphocytic 
leukemia.  Dr. Karp noted that this disease was not a 
recognized complication from Agent Orange exposure.  Dr. 
Karp, again, opined that due to the veteran's relatively 
youthful age in which the disease was diagnosed, a case could 
be made for this being related to his military service.  Dr. 
Karp opined that leukemia is a recognized complication from 
military service. 

At another primary care consultation in May 2001, Dr. Karp 
noted that leukemia was not a disease associated with 
exposure to certain herbicide agents, however, according to a 
service connection manual of which an excerpt was available, 
leukemia was a disease subject to presumptive service 
connection under 3.309(a).  Dr. Karp opined that the 
veteran's disease should be seriously considered for service 
connection.

At a primary care consultation in July 2001, Dr. Karp stated 
that chronic lymphocytic leukemia was diagnosed in October 
1995 during a routine preoperative evaluation for a hernia 
repair.  Dr. Karp noted that the veteran did not require any 
specific treatment for chronic lymphocytic leukemia, however, 
it had most likely been present for years previous to the 
diagnosis and had remained dormant.  It is unclear how long 
previous to diagnosis the veteran had the chronic lymphocytic 
leukemia, but it needed to be considered for service 
connected disability.

II.  Laws and Regulations

The issues before the Board involve claims of entitlement to 
service connection for PTSD, residuals of a head injury, skin 
lesion excision, and chronic lymphoid leukemia for the period 
January 20, 2000 to October 16, 2003.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in the line of duty 
or for aggravation of a pre-existing injury or disease in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

In addition to the criteria set forth above, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
incurrence of the claimed in-service stressor.  Every 
reasonable doubt shall be resolved in favor of the veteran.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Chronic lymphoid leukemia due to exposure to Agent Orange

To establish service connection for a chronic disease on a 
presumptive basis, it is not required that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. 3.307(c).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6), 3.313.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113, 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, PCT, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), certain soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and Type II diabetes mellitus.  38 C.F.R. § 
3.309(e).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

III.  Analysis

PTSD

Initially, the Board notes that to establish service 
connection for PTSD, medical evidence is required diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f); see Cohen 10 Vet. App. at 138. 

The veteran claims service connection for PTSD which he 
asserts was incurred due to his active service in Vietnam.  
Applying the facts in this case to the criteria set forth 
above, the Board finds that the weight of the probative 
evidence of record is against a finding that the veteran 
currently has PTSD.  As a result, service connection for this 
disability must be denied.

The veteran was afforded a VA psychological assessment in 
October 2001.  The examiner referenced the veteran's records 
in which he claimed that he may have PTSD as the result of a 
bale of rags falling on his head, and hearing of a fellow 
soldier that was killed in a plane's engine.  The examiner 
independently reviewed the claims folder, performed a mental 
status examination, and did not render a diagnosis of PTSD.  
The examiner's Axis I diagnosis was major depressive disorder 
and recurrent identity problem.  The Axis II diagnosis was 
personality disorder, not otherwise specified with 
schizotypal and dependent features.  The Axis IV diagnosis 
was family discord, history of physical abuse, marital 
conflict, inadequate social support, and occupational 
problems.  

The Board has considered Dr. Karp's diagnostic impression of 
PTSD.  Initially, the Board notes that Dr. Karp is not 
associated with the VA Mental Health Clinic; he is a primary 
care physician within VA.  Although his findings and 
observations are relevant, they are entitled to limited 
probative weight, as he did not perform a mental status 
examination consistent with the DSM-IV stressor criterion for 
PTSD, and stated on several occasions that a formal diagnosis 
of PTSD had not been rendered and that the veteran was being 
referred for a mental status evaluation.  The Board finds 
more probative the fact that, after psychological testing was 
performed, the October 2001 examiner was unable to form a 
concise diagnostic impression of PTSD. 

The Board accepts the October 2001 VA examinations as being 
the most probative medical evidence on the subject, as it was 
based on a review of all historical records and a thorough 
examination, and it contains detailed rationale for the 
medical conclusions.  See Boggs v. West, 11 Vet. App. 334 
(1998).  Given the depth of the examination reports, and the 
fact that they were based on a review of the applicable 
record, the Board finds that they are more probative and 
material to the veteran's claim.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).  There has not been a diagnosis of PTSD as 
required by 38 C.F.R. § 3.304(f).  Because such a diagnosis 
of PTSD is required, entitlement to service connection for 
PTSD is not established.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.304(f).

In reaching this decision, the Board has considered the 
veteran's assertions that he currently has PTSD, due to the 
stressful incidents which he described.  Although the Board 
can sympathize with the veteran's plight, he is not competent 
to provide an opinion requiring medical knowledge, such as a 
diagnosis of current disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the veteran's own testimony 
is not probative evidence that he has PTSD.

The preponderance of the evidence is against the veteran's 
claim of service connection for PTSD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Residuals of head injury

As set forth above, the veteran seeks service connection for 
residuals of a head injury that he contends was incurred 
during active service.  Although a March 2002 EEG reflected 
minimally abnormal findings, there is no evidence to support 
that any disability is due to his active service or any 
incident therein.  

VA treatment records dated January 2000 through April 2002 
reflect the veteran's contention that during service, in 
1967, a bundle of heavy material, described as either a bag 
of rice or rags, fell on his head.  At the October 2001 
psychological assessment, the veteran claimed that he was 
rendered unconscious for several minutes and felt "woozy" 
for approximately 10 to 15 minutes.  He reported 
symptomatology as difficulty with memory and learning; 
however, at the psychological evaluation he admitted having 
these difficulties prior to the accident and that they stem 
from his abusive childhood.  He has also reported that this 
incident was a PTSD stressor; however, this contention has 
already been discussed hereinabove, specifically that there 
has been no diagnosis of PTSD.

Dr. Karp stated on several occasions that the veteran 
sustained a head injury during active service; however, this 
has not been substantiated by any treatment or evaluation 
records.  Service medical records are negative for any 
complaints of a head injury during service, or any disorders 
related to the head.  The Board is not bound to accept 
medical opinions that are based on history supplied by the 
veteran, where that history is unsupported by the medical 
evidence.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).  In April 2002, Dr. Karp referenced the 
March 2002 EEG results which revealed slowed conduction 
consistent with structural damage in the left hemisphere and 
then pointed out that the veteran sustained a head injury 
during service.  As noted, the veteran's claim of a head 
injury in service is unsubstantiated.  Additionally, the 
interpretation of the EEG indicated that the abnormalities 
could be consistent with multiple possibilities to include a 
possible cerebrovascular accident, contusion, tumor, or 
seizure disorder.  

The Board has also considered the fact that the veteran is 
claiming residuals from a head injury that he claims occurred 
in 1967; however, the medical evidence reflects that at the 
time of his separation from service, or at any time during 
reserve service, he did not complain of any symptomatology 
related to this claimed injury.  His initial complaint is 
documented in a January 2000 treatment record, constituting a 
33 year gap of medical treatment or findings.  The Board has 
considered the veteran's own lay statements to the effect 
that he sustained a head injury in service; however, it is 
noted that there is no medical evidence of record to support 
such a theory and the veteran has not been shown to have the 
medical expertise necessary to render such an opinion.  
Espiritu, 2 Vet. App. at 495.  It is also relevant that the 
veteran admitted memory problems dating back to his childhood 
and he claimed that this was due to abuse as a child.  The 
negative clinical and documentary evidence post-service for 
33 years is more probative than the remote assertions of the 
veteran.  

The Board finds that any additional development, to include a 
medical opinion, is not warranted based on the facts of this 
case.  To request a medical opinion on the contended causal 
relationship at this late date would require a clinician to 
review the same record as summarized above:  VA treatment 
records dated January 2000 through April 2002, and the 
absence of medical findings of residuals of a possible head 
injury 33 years after the claimed incident.  Under these 
circumstances, any opinion on whether a disability is linked 
to service would obviously be speculative.  Therefore, the 
Board finds that no further development is warranted, to 
include obtaining a medical opinion.  38 U.S.C.A. § 5103A(d).

In summary, there is no probative evidence of residuals of a 
head injury due to service.  Thus, service connection for 
residuals of a head injury is not warranted.  This is a case 
where the preponderance of the evidence is against the claim 
and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

Skin lesion

The Board has thoroughly reviewed the evidence of record, as 
summarized above.  Service medical records are negative for a 
skin lesion excision.  A VA treatment record dated in March 
2000 reflects a 2 to 3 centimeter scar near the veteran's 
left shoulder; however, it is not shown from the record that 
this was excised during active service or service in the 
reserves, or that such excision was due to any incident in 
service.  It is also not shown that the veteran currently 
suffers from any residual disability from this excision.  

In March 2000, the veteran complained of a benign skin lesion 
excision from the left shoulder, claiming that it was excised 
during active service.  Dr. Karp observed a 2 to 3 centimeter 
scar near the veteran's left shoulder; however, no further 
opinion was offered as to whether there was a residual 
disability.  A February 2002 clinical report noted that 
multiple benign skin lesions were removed during active duty; 
however, Dr. Karp did not provide further detail, and, again, 
service medical records do not reflect such removal 
procedures.  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence.  
See Black, supra.  Additionally, there have been no findings 
that the veteran has a current disorder based on any skin 
lesion excision.

The Board also finds relevant that the veteran did not claim 
a skin lesion excision until March 2000, over 30 years after 
separation from service.  The Board has considered the 
veteran's own lay statements to the effect that a skin lesion 
excision was performed during service; however, it is noted 
that there is no medical evidence of record to support such a 
theory and the veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu, 2 
Vet. App. at 495.  The negative clinical and documentary 
evidence post-service for 30 years is more probative than the 
remote assertions of the veteran.  

The Board finds that any additional development, to include a 
medical opinion, is not warranted based on the facts of this 
case.  To request a medical opinion on the contended causal 
relationship at this late date would require a clinician to 
review the same record as summarized above:  VA treatment 
records dated in March 2000 and April 2002 reflecting a skin 
lesion excision near the left shoulder, and the absence of 
medical findings of a skin lesion excision until 30 years 
after separation from service.  Under these circumstances, 
any opinion on whether a disability is linked to service 
would obviously be speculative.  Therefore, the Board finds 
that no further development is warranted, to include 
obtaining a medical opinion.  38 U.S.C.A. § 5103A(d).

In summary, there is no probative evidence of a skin lesion 
excision in service.  Thus, service connection for a skin 
lesion excision is not warranted.  This is a case where the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b); see also Gilbert 1 Vet. App. at 55.

Chronic lymphoid leukemia

As set forth above, the veteran claims that service 
connection for chronic lymphoid leukemia is warranted, as a 
result of his exposure to Agent Orange in Vietnam.  It is not 
disputed that the veteran had active military service in 
Vietnam during his period of active duty service from June 
1965 to June 1969.

At the time of the veteran's initial claim on January 20, 
2000, chronic lymphoid leukemia was not among the 
disabilities listed in 38 C.F.R. § 3.309(e).  Effective 
October 16, 2003, the provisions of 38 C.F.R. § 3.309(e), 
concerning presumptive service connection for certain 
diseases based on certain exposure to agent orange, were 
amended to include chronic lymphoid leukemia.  As such, 
service connection for chronic lymphoid leukemia was 
established effective October 16, 2003.  Generally, benefits 
based on a change in law or VA issue may not be authorized 
prior to the effective date of the law or VA issue except as 
provided in 38 C.F.R. § 3.114.  Thus presumptive service 
connection for this disorder due to Agent Orange exposure 
prior to October 16, 2003, is not warranted.  38 C.F.R. §§ 
3.307, 3.309(e).

In addition, although leukemia is among the chronic diseases 
subject to presumptive service connection under the 
provisions of § 3.309(a), there is no competent medical 
evidence of record to show that the veteran's leukemia was 
manifested to a compensable degree within the one-year 
presumptive post-service period.  As such, presumptive 
service connection is not in order under 3.309(a).

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection for chronic lymphoid leukemia 
on a direct basis is warranted.  

As noted, service medical records are negative for chronic 
lymphoid leukemia.

The veteran's primary care physician, Dr. Karp, noted that 
the veteran's chronic lymphocytic leukemia was diagnosed 
during a routine preoperative evaluation in October 1995, and 
that it had remained dormant.  It was impossible to determine 
how long the veteran had suffered from the disease.  Dr. Karp 
offered his opinion that the veteran's chronic lymphocytic 
leukemia was due to exposure to Agent Orange.  Dr. Karp 
reasoned that this chronic illness, basically asymptomatic in 
the veteran's case, was usually diagnosed in older people.  
Due to his relatively youthful age at the time of the 
diagnosis, a case could be made for the disease being related 
to military service and his exposure to Agent Orange while 
serving in Vietnam.

In determining the probative weight to be assigned to Dr. 
Karp's medical opinion of record, the Board must consider 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467 (1993); see also Black v. Brown, 10 Vet. App. 
279 (1997).  In that regard, the Board notes that Dr. Karp is 
clearly competent to render a medical opinion as to the 
relationship between the veteran's exposure to Agent Orange 
in Vietnam and his diagnosed leukemia.  The Board accepts Dr. 
Karp's opinion that this disease is typically diagnosed in 
older individuals, and that the veteran's leukemia was likely 
due to his exposure to Agent Orange in service.  Thus, after 
considering this medical opinion, and reviewing the evidence 
in its entirety, it appears that that there is at least an 
approximate balance of positive and negative evidence 
regarding the merits of these issues.  Under such 
circumstances, the question is to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  Service connection 
for chronic lymphocytic leukemia for the period January 20, 
2000 to October 16, 2003 is therefore warranted on a direct 
basis.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for a skin lesion excision 
is denied.

Entitlement to service connection for chronic lymphoid 
leukemia for the period from January 20, 2000 to October 16, 
2003 is warranted.  To this extent, the appeal is granted. 


REMAND

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary.

The evidence of record indicates that the veteran served in 
the Naval Reserve after separation from active service in 
June 1969.  Service medical records from his period of 
reserve service reflect that a June 1983 notation that gall 
stones were identified on a sonogram and that he was 
scheduled to undergo surgery.  A service medical record dated 
in August 1983 reflects that the veteran was instructed to 
obtain a consultation for recurrent colycystitis.  The RO 
should determine the dates that the veteran served in the 
Naval Reserve, and whether such service constituted active 
service, active duty for training, or inactive duty for 
training.  Based on this additional information regarding the 
veteran's reserve service, the RO should then readjudicate 
the veteran's claim of service connection for a gall bladder 
disorder.

In February 2000, the veteran submitted an informal claim of 
service connection for a dental disorder due to exposure to 
Agent Orange.  A May 2000 rating decision, which addressed 
other claims, contained a Note from the RO which stated that 
a dental rating was completed in April 1970, and that if the 
veteran desired dental treatment, he should contact a VAMC.  
In April 2000, the veteran submitted a notice of disagreement 
stating that when he enlisted he had all of his teeth, and 
after his discharge he lost all of his teeth, requiring 
dentures.  He requested that the RO consider this damage to 
his teeth from exposure to Agent Orange.  Appropriate action, 
including issuance of a statement of the case, is therefore 
necessary with regard to the claim of service connection for 
a dental disorder due to exposure to Agent Orange.  38 C.F.R. 
§ 19.26.  Although the Board in the past has referred such 
matters to the RO for appropriate action, the United States 
Court of Appeals for Veterans Claims (Court) has made it 
clear that the proper course of action is to remand the 
matter to the RO.  Manlincon v. West, 12, Vet. App. 238 
(1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With regard to the claim of service 
connection for a dental disorder due to 
exposure to Agent Orange, the RO should 
take appropriate action pursuant to 38 
C.F.R. § 19.26 in response to the April 
2000 notice of disagreement, including 
issuance of an appropriate statement of 
the case so the veteran may have the 
opportunity to complete the appeal by 
filing a timely substantive appeal. 

2.  The RO should contact the appropriate 
repository of records and request 
verification of the dates and nature of 
the veteran's service in the Navy 
Reserve, including the unit of 
assignment, and the dates and nature of 
his service with each unit, to include 
whether each period of service was a 
period of active duty, active duty for 
training or inactive duty training.  

3.  After completion of the above, the 
RO should readjudicate the issue of 
entitlement to service connection for a 
gall bladder disorder, and unless the 
full benefit sought by the veteran is 
granted, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of 
the case.  The case should be returned 
to the Board after the veteran is 
afforded an opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


